          Case 7:21-cv-00553-RDP Document 7 Filed 05/18/21 Page 1 of 4                                  FILED
                                                                                               2021 May-18 PM 12:45
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               WESTERN DIVISION
 YELLOWHAMMER LLC,                                }
                                                  }
        Plaintiff,                                }
                                                  }
 v.                                               }   Case No.: 7:21-CV-553-RDP
                                                  }
 OLD REPUBLIC INSURANCE                           }
 COMPANY, et al.,                                 }
                                                  }
        Defendants.                               }


                                 MEMORANDUM OPINION

       This case is before the court on Plaintiff’s Motion to Remand and Request for Attorney’s

Fees and Costs (Doc. # 3), filed May 4, 2021. The court held a telephone conference on the record

with the parties on May 11, 2021, to discuss the motion.

       When a case is removed from state to federal court, “[t]he removing party bears the burden

of proof regarding the existence of federal subject matter jurisdiction.” City of Vestavia Hills v.

Gen. Fid. Ins. Co., 676 F.3d 1310, 1313 (11th Cir. 2012); Dudley v. Eli Lilly and Co., 778 F.3d

909, 913 (11th Cir. 2014). On a motion for remand, the party opposing remand has the burden to

establish that removal was proper. See Triggs v. John Crump Toyota, Inc., 154 F.3d 1284, 1287

n.4 (11th Cir. 1998). And, “[b]ecause removal jurisdiction raises significant federalism concerns,

federal courts are directed to construe removal statutes strictly” so that “all doubts about

jurisdiction should be resolved in favor of remand to state court.” Univ. of S. Ala. v. Am. Tobacco

Co., 168 F.3d 405, 411 (11th Cir. 1999).

       In light of this standard, a defendant’s removal of a case from state court is proper only if

(1) the district court would have had original jurisdiction over the action and (2) the procedural

requirements of the removal statute are satisfied. 28 U.S.C. § 1441(a). Original jurisdiction
           Case 7:21-cv-00553-RDP Document 7 Filed 05/18/21 Page 2 of 4




includes, but obviously is not limited to, the type of jurisdiction (diversity of citizenship) asserted

by Defendants. See PTA-FLA, Inc. v. ZTE USA, Inc., 844 F.3d 1299, 1305 (11th Cir. 2016). The

requisite conditions for diversity jurisdiction are met if no plaintiff is a citizen of the same state as

any defendant -- that is, there is complete diversity between the parties -- and the amount in

controversy exceeds $75,000. 28 U.S.C. § 1332(a).

        Plaintiff asserts that diversity jurisdiction does not exist (and that, therefore, removal was

improper) because the amount in controversy is not met in this case. Specifically, Plaintiff argues

that the amount in controversy is less than $75,000 because Plaintiff alleged in its complaint that

the total judgment sought against Defendants “shall not exceed the sum of $75,000.00.” (Doc. # 3

at 3). The Eleventh Circuit has held that an ad damnum clause that expressly limits the damages

sought by the plaintiff, such as the clause in Plaintiff’s Complaint, “deserves deference and a

presumption of truth” and that if a plaintiff chooses to include such a clause, courts should “not

assume—unless given reason to do so—that plaintiff’s counsel has falsely represented, or simply

does not appreciate, the value of his client’s case.” Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095

(11th Cir. 1994).

        Defendants provide two reasons as to why the ad damnum clause does not deprive this

court of jurisdiction. Neither rationale is compelling.

        First, Defendants maintain that a repair estimate and email relating to the value of the

underlying damages indicate that Plaintiff suffered damages of $88,976.70. (Doc. # 1 at 8). But, it

is well settled that, regardless of the damages actually suffered, a plaintiff may stipulate to less

than the jurisdictional amount to avoid removal under 28 U.S.C. § 1332(a). See Wright & Miller,

14A Federal Practice and Procedure § 3702 (“[T]he plaintiff is the master of the statement of his

claim . . . if the plaintiff chooses to ask for less than the jurisdictional amount in a state court


                                                   2
          Case 7:21-cv-00553-RDP Document 7 Filed 05/18/21 Page 3 of 4




complaint, absent a showing of bad faith only the sum actually demanded is in controversy even

though the pleader’s motivation is to defeat removal.”). So, such evidence is simply not relevant.

       Second, Defendants cite to Suter v. Arrowhead Inv. Co., 387 So. 2d 815 (Ala. 1980) and

Fuller v. Preferred Risk Life Ins. Co., 577 So. 2d 878 (Ala. 1991) for the proposition that ad

damnum clauses are not binding in Alabama courts. (Doc. # 5 at 5). The court should not have to

remind Defendants that this is a federal court and Alabama courts are not called upon to rule on

remand motions. Further, Defendants misread these cases. In both decisions, the Alabama

Supreme Court held that a plaintiff may recover more than demanded in the initial complaint. See

Suter, 387 So. 2d at 818 (“In a litigated case, the prayer does not necessarily limit the amount of

recoverable damages.”); Fuller, 577 So. 2d at 883-84 (citations omitted) (“Rule 54(c), A.R.Civ.P.,

provides that every final judgment shall grant the relief to which the party in whose favor it is

rendered is entitled, even if the party has not demanded such relief in his pleadings.”). But, neither

case interpreted an ad damnum clause explicitly limiting the amount recoverable by the plaintiff.

Such clauses are commonly used to keep cases in state court and often serve as the basis of remand

motions back to Alabama state courts. See, e.g., Southern Tank Leasing, Inc. v. K & M Express,

Inc., 2019 WL 1199473, at *4 (S.D. Ala. Mar. 14, 2019) (determining remand was appropriate

because “from the time the Complaint was filed until the present, [plaintiff]’s counsel has

steadfastly, consistently hewed to the premise that its claims against [defendants] are for no more

than $74,500” and “[t]his fact is reflected in the ad damnum provisions of the Complaint”); UBS

Financial Services, 943 So.2d 118, 120 (Ala. 2006) (“The federal court remanded the case to the

Etowah Circuit Court after [Plaintiff] amended her complaint to permanently and irrevocably limit

her damages to less than $75,000, the statutory minimum for finding diversity jurisdiction.”).




                                                  3
          Case 7:21-cv-00553-RDP Document 7 Filed 05/18/21 Page 4 of 4




       Finally, even if the damages clause in the complaint were insufficient to limit the amount

in controversy here, (and, to be clear, it is not), Plaintiff’s counsel stated on the record that he

would forgo any award greater than $75,000. Courts have held that such stipulations are binding

where, as here, the stipulation clarifies the ad damnun clause in the complaint instead of reducing

the original demand. See, e.g., Rose v. Family Dollar Stores, Inc., 2006 WL 8437642, at *6 (N.D.

Ala. June 9, 2006) (Smith, J.).

       For the reasons stated above, and because there is no possibility that Plaintiff may recover

damages sufficient to satisfy the jurisdictional threshold, the court finds that it lacks subject matter

jurisdiction over the claims in this case.

       A separate order will be entered remanding this case.

       DONE and ORDERED this May 18, 2021.



                                                _________________________________
                                                R. DAVID PROCTOR
                                                UNITED STATES DISTRICT JUDGE




                                                   4
